Citation Nr: 0408710	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  01-01 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1941 to April 1958, 
and from May 1958 to October 1968.  The appellant has been 
determined by VA to be the veteran's surviving spouse for VA 
purposes.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the 
Manila, the Republic of the Philippines Regional Office (RO) 
of VA.  The appellant limited her appeal to the issues listed 
on the front page of this decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that in this case, service connection may be 
established on a direct basis, on a presumptive basis if 
carcinoma of the rectum is established within one year of the 
veteran's separation from either period of service, or on the 
basis that it was the result of ionizing radiation as a 
radiogenic disease.  

The appellant contends that the veteran's death from 
carcinoma of the rectum is the result of service.  She 
specifically maintains that the veteran was exposed to 
ionizing radiation while aboard the USS Willard.

Carcinoma of the rectum is a radiogenic disease, but the 
Nuclear Test Personnel Review Division has verified that the 
veteran was not present with the American occupation forces 
in Hiroshima or Nagasaki, Japan, and he did not participate 
in United States Atmospheric testing from 1945 to 1962.  

The appellant has alternatively asserted that the veteran 
underwent treatment for his cancer during service and during 
his lifetime.  She referred to treatment at the Burbank VA 
facility.  

A review of the record shows that the veteran's service 
medical records were requested in December 1986.  In 
response, records of a February 1969 Quadrennial Fleet 
Reserve examination were obtained.  No service medical 
records from any period of service were forthcoming.  There 
is no clear explanation for the lack of service medical 
records.  Post-service, the only medical record is a terminal 
March to April 1983 VA hospitalization report.  

The appellant indicated that the veteran had inservice 
treatment for cancer of the rectum as well as post-service 
treatment to include VA treatment at the Burbank VA facility.  
The Board finds that the AOJ should contact the National 
Personnel Records Center (NPRC) and ascertain if the 
veteran's service medical records are in existence and 
available.  If they are not, this fact should be documented 
in the record.  The AOJ should also request the veteran's 
medical records from the Burbank VA facility.  If the 
appellant identifies any other outstanding medical records, 
they should also be obtained.  

In the December 1999 rating decision, entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 was denied.  A notice of 
disagreement was received.  A statement of the case was not 
issued pending VA's stay on this issue.  This stay has been 
lifted.  See National Org. of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F. 3d 1373 (Fed. Cir. 
2003) (NOVA II).  As such, the AOJ should issue the appellant 
a VCAA letter with regard to this issue.  In addition, the 
AOJ is now required to send the appellant a statement of the 
case as to this issue in accordance with 38 U.S.C.A. § 7105 
and 38 C.F.R. §§ 19.29, 19.30.  The failure to issue a 
Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The appellant is informed that if 
there is evidence supporting the issue on 
appeal, she must submit that evidence to 
VA.  The appellant is informed that she 
is under an obligation to submit 
evidence.  If there is evidence that the 
veteran's death is related to service, 
she should submit such evidence.

2.  The appellant should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 with regard 
to the issue of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  VCAA 
should continued to be followed with 
regard to the issue of entitlement to 
service connection for the cause of the 
veteran's death.  

3.  The AOJ should contact the NPRC and 
ascertain if the veteran's service 
medical records are in existence and 
available.  If so, they should be 
provided.  If they are not, this fact 
should be documented in the record.  

4.  The AOJ should also request the 
veteran's medical records from the 
Burbank VA facility.  If the appellant 
identifies any other outstanding medical 
records, they should also be obtained.  

5.  The AOJ should send the appellant a 
statement of the case as to the issue of 
entitlement to DIC benefits under 
38 U.S.C.A. § 1318 in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the appellant perfects her 
appeal by submitting a timely and 
adequate substantive appeal, then the AOJ 
should return the claim to the Board.

If upon completion of the requested actions, the issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




